                                         Case 3:21-cv-02450-WHO Document 105 Filed 07/21/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WISK AERO LLC,                                       Case No. 3:21-cv-02450-WHO
                                                           Plaintiff,
                                   8
                                                                                              TENTATIVE RULING AND HEARING
                                                 v.                                           PROCEDURE
                                   9

                                  10     ARCHER AVIATION INC.,
                                                           Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Hearing Procedure. Each party shall have 30 minutes to address any issues it wishes. If

                                  14   either party wants to communicate information that is currently provisionally sealed, it should

                                  15   include it in a confidential slide deck that is emailed to my courtroom deputy (and opposing

                                  16   counsel) by 1 p.m. that I can look at on the bench as counsel speaks but that will not be shown to

                                  17   the public.

                                  18          Tentative Ruling. I am inclined to deny the motion for a preliminary injunction.

                                  19          Wisk has identified the putative trade secrets asserted in its motion and reply with

                                  20   reasonable particularity and has adequately shown that those putative trade secrets were

                                  21   maintained confidentially. Wisk has failed to show that the putative secrets derive economic value

                                  22   from their secrecy; its declarations in support of that view are conclusory.

                                  23          If Wisk had shown the putative trade secrets were protectible, its evidence of

                                  24   misappropriation is too equivocal to warrant a preliminary injunction:

                                  25          1. The evidence of misappropriation for each putative trade secret asserted in Wisk’s

                                  26                 reply brief is insufficient. In brief:

                                  27                     a. Trade Secret No. 33. Archer purchased this component from a third-party

                                  28                         vendor who designed it and, in any event, the particular configuration that
                                       Case 3:21-cv-02450-WHO Document 105 Filed 07/21/21 Page 2 of 3




                                   1                 arguably suggests misappropriation appears to be common.

                                   2             b. Trade Secret No. 38. Wisk’s disclosure claimed the entire system, yet its

                                   3                 argument for misappropriation depends on only one element that appears to be

                                   4                 common to use in this way on its own.

                                   5             c. Trade Secret No. 29. While there is an undeniable similarity between what is in

                                   6                 the Maker and what Wisk claims as a trade secret, Archer purchased the

                                   7                 component from a vendor and Wisk’s cited evidence does not support its

                                   8                 counterargument that Archer “gave [the vendor] the trade secret design.”

                                   9             d. Trade Secret No. 12. There is no evidence that Muniz was instructed to

                                  10                 “recreate” the secret, as Archer claims; in any event, there is no evidence that

                                  11                 the tool used was Wisk’s, as opposed to a tool that performed the same basic

                                  12                 function.
Northern District of California
 United States District Court




                                  13             e. Trade Secret No. 17. There is no evidence that the secret used was Wisk’s, as

                                  14                 opposed to one that performed the same basic function—a function that would

                                  15                 seem necessary for an eVTOL to operate.

                                  16             f. Trade Secret Nos. 1–4. There is no evidence that Wisk used these models to

                                  17                 simulate an aircraft materially similar to the Maker. That said, Archer has not

                                  18                 addressed Wisk’s arguments about (1) unexplained assumptions in the

                                  19                 spreadsheet and (2) the ratio being a predicted one.

                                  20             g. Remaining Trade Secrets Referenced in Motion. Wisk has abandoned its

                                  21                 reliance on the trade secrets referenced in the motion but not the reply; in any

                                  22                 event, all are based on the assumption that the timeline was too fast, but it does

                                  23                 not follow that it was so because of Wisk’s trade secrets.

                                  24   2. Wisk’s circumstantial evidence of misappropriation does not carry its burden. Some of the

                                  25      evidence—like Archer’s founders’ public statements or using the term “cora + tilt”—is

                                  26      simply not indicative of misappropriation. The other evidence could be, but all of it needs

                                  27      some independent indication that a particular trade secret was misappropriated. As one

                                  28      example, hiring former Wisk employees may bolster a case if there is evidence of
                                                                                    2
                                         Case 3:21-cv-02450-WHO Document 105 Filed 07/21/21 Page 3 of 3




                                   1          misappropriation, but it does not suffice on its own as a matter of law. As another

                                   2          example, Wisk’s motion did not connect any asserted trade secret to Xue’s downloads at

                                   3          all. Its reply tried to connect one, but otherwise the downloads themselves cannot show

                                   4          misappropriation.

                                   5      3. There are some arguable indications of misappropriation, but given how equivocal the

                                   6          evidence is, Wisk is not entitled to the extraordinary remedy of an injunction. Because the

                                   7          merits are so uncertain, Wisk has also not adequately shown irreparable injury based on

                                   8          misappropriation. And the balance of hardships favors Archer because, without solid

                                   9          evidence of misappropriation, an injunction would gravely threaten its business. On the

                                  10          other hand, this case will go to trial long before either party goes to certification and

                                  11          market, so the hardship on Wisk is less.

                                  12   Dated: July 21, 2021
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                     William H. Orrick
                                  15                                                                 United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
